Warren E. Burger: We'll hear arguments next in 72-1052, Morton against Ruiz. Mr. Sachse, you may proceed.
Harry R. Sachse: Mr. Chief Justice and may it please the Court. This case is here on a writ of certiorari to the decision of the Court of Appeals for the Ninth Circuit. That Court held essentially that a supplemental welfare benefit that the Bureau of Indian Affairs provides for Indians who live on reservations and Indians who live within the jurisdiction of the Bureau of Indian Affairs in Oklahoma and Alaska must be applied, must be made available for Indians throughout the country. The Court did that not on constitutional ground but as an interpretation of the statutes under which the program is conducted. We think that that’s a misinterpretation of those statutes and then it would require the Bureau of Indian Affairs to conduct a program that Congress has not appropriated money for. And it’s on that basis that we ask the Court to review the decision of the Ninth Circuit. I’d like to take a minute to describe what the program is that we’re talking about. Through the Social Security Act, there are four or five, I think its four types of categorical welfare assistance, aid for dependent children, aid for the blind, and so forth that under Federal sponsorship available throughout the country through the states. There's another which is under a different legislation, the Unemployment Insurance Program. But what’s missing from this program that is available throughout the United States is anything in the way of a general assistance program that will give money to able-bodied people who are chronically out of work. Now this is the issue that the country has faced in terms or perhaps has failed to face in terms of a negative income tax or some sort of income maintenance program. Because this is missing from the Federal legislation, the States have done with it pretty much as it please. And some states have fairly important income assistance programs, others do not. Some states do it on a statewide basis. Others do it county by county. But the situation became clear that in the -- in Indian reservation where the Indian tribe itself has the basic government and where that government is under the direct supervision of the Federal Government. That the Federal Government ought to undertake this kind of income maintenance program and it did undertake this kind of program in a cash payment program rather than giving provisions which had been done earlier in the early 1950s and this is the program that we’re talking about, a program that has some flaws in it that has worked fairly well. Some people think, other people think that it tends to discourage people from going out and getting jobs but this is the program and the questions whether Indians who are off reservations have a right to this program under the legislation. And eventually, I suppose the question is whether it's constitutional to make this discrimination on the basis of residence on a reservation.
Warren E. Burger: Suppose Mr. Sachse you had in this particular company the Indian who is in question here and I suppose the number of whites -- Caucasians worked for this same company, they’re all on strike and they’re all living in the same town, under the Ninth Circuit holding, is it correct that the Indian would get some benefits that the white strikers would not?
Harry R. Sachse: That’s correct, Your Honor. The Ninth Circuit has held as we read the opinion that since the Bureau of Indian Affairs provides this supplemental welfare program for Indians on reservations. It must provide it for Indians everywhere or at least in a narrow screening decision is that it must provide it for Indians in this situation of Mr. Ruiz. That would mean Mr. Ruiz would get these benefits whereas the other strikers would not. I’d like to take a minute just to state what you’ve already alluded to and that is the situation Mr. Ruiz here, Mr. and Mrs. Ruiz. Mr. and Mrs. Ruiz are Papago Indians. As far as I know, full blood. They lived on the Papago Reservation until 1939 or 1940. That time, Mr. Ruiz moved 16 miles away to a town called Ajo. He moved there --
Potter Stewart: Ajo.(Laughter)
Harry R. Sachse: Ajo. Thank you. He moved there, he got a job in the copper mines and he apparently worked steadily in those copper mines until 1967, at which time the plant went out on strike. Nobody under Arizona Law, none of the striking workers were entitled to general assistance or unemployment compensation payments. Mr. Ruiz unable to get the Arizona payments applied to the Bureau of Indian Affairs to see whether he could get payments there and he was denied those payments on the basis that he did not, neither he nor his wife resided on the reservation. Now, I’d like to discuss the statutes that under which the bureau operates this program.
Potter Stewart: Mr. Sachse, can I interrupt you there? Suppose that this particular applicant was able to work at the mines but the reservation was right across the street and he maintained his residence on the reservation, would he have been eligible under some other program at that time?
Harry R. Sachse: As I understand it, he would have been eligible for this program. He had resided on the reservation.
Potter Stewart: So that his white counterpart would not?
Harry R. Sachse: That’s correct. Be very much as if you have people who live in the State of New York who go to work in the State of New Jersey. The person who still lives in New York will get whatever benefits the State of New York offers I supposed and people who moved from the State of New York and moved in to New Jersey then are under -- get whatever benefits New Jersey supplies rather than New York.
Potter Stewart: What is the situation as to a person who lives on a reservation, is he eligible generally for state or federal welfare type programs?
Harry R. Sachse: Yes, Your Honor, he is. The law as we understand it has every Court that’s ruled on it so far has held that an Indian is a full-fledged citizen of the United States whether he lives on or off a reservation and whatever welfare program that Federal Government offers or that the State offers -- statewide would have to be available on reservations as well as off reservations and this program --
Potter Stewart: I take that your opponents do not necessarily agree with that?
Harry R. Sachse: No, I think they -- that they agree with that although I have to ask them that but --
William O. Douglas: It is unusual to find an Indian getting more than a white man really.
Harry R. Sachse: But I think it’s for that reason this case is here.
William O. Douglas: Almost an American?
William O. Douglas: Mr. Sachse, do this Indians pay Federal Income Taxes under mine earnings?
Harry R. Sachse: On the money, I would assume that Mr. Ruiz pays normal Federal Income Tax.
William O. Douglas: Is he subject to Federal Income Tax?
Harry R. Sachse: I think so. I should ask.
Potter Stewart: I take it the strike has long -- as since over.
Harry R. Sachse: The strike lasted about 11 months and it’s over. On the statutory base, I want to say first that the President, Sec -- through delegation, Secretary of Interior and Director of Bureau of Indian Affairs have very broad authority under 25 U.S.C. 2 and 25 U.S.C. 9 to make such rules and regulations and decisions as are necessary in this area. But the Act that we’re primarily concerned with here is the Snyder Act which was passed in 1922. And I think the Act is clear on its face. It’s the Authorization Act of Bureau of Indian Affairs to provide health, education, welfare and all sorts of other services to Indians wherever they live in the country. We don’t say that this Act prohibits the Bureau of Indian Affairs from doing things for Indians off reservations. But I think it’s quite clear that the Act simply is the Authorization Act as it created no programs and legislative history is clear on this too that to solve points of order that there was no authorization for the Bureau of Indian Affairs, Congress passed this particular act. I won’t burden the Court with going through what I’ve done in detail in the brief there. The language of it is clear. The Bureau of Indian Affairs under the supervision of the Secretary of the Interior shall direct, supervise and expend such moneys as Congress may from time to time, appropriate, for the benefit, care, and assistance of the Indians throughout the United States for the following purposes: General support civilization, including education. At the time this Act was passed there was no general support program, financial support program neither on or off Indian reservations or in the country as a whole. Social Legislation of 1930s hadn’t been passed at that time. I thought it's a hard question. I think that the respondents are really reaching to take the language in that Act and to say that it commands the Secretary of the Interior, institute a welfare program and that that Welfare program must be for Indians both on and off the reservations. And one, I would say certainly neutral observer of this Act, Mr. Wolf who at one point, I think had some role in representing the respondents in this case. He's written a very good law review article on this subject and that --
Warren E. Burger: We'll take up at that point at 10 o’clock in the morning Mr. Sachse.